HAMILTON, J.
The State brought an action in the Hamilton Common Pleas for the benefit of Lizzie Yonng, Cora and George Youiig against Ph. Morton for the purpose of recovering an award made by the Industrial Commission for the wife and children dependents of. Richard Young, deceased. . ■
' ’ Previously to the institution of the action by the State, Mrs. Young had; made application for an award to the .Commission. Richard Yóung had' been injured while in the employ of Morton and died as a result. Morton employed more than 5 men and had failed to comply • with the Workmen’s Compensation Act as an employer. An award was made, but ' Morton had failed to pay same within 10 days ■or at any time after notice. Thereupon this original action was brought and judgment was rendered against Morton.
Error was prosecuted and Morton contended ' that the Commission was* without, authority to . make the award, that lizzie. Young had no legal capacity. to prosecute, as .the action if any, should baye been. prosecuted by the attorney generál. The Court'of Appeals held: • . .,
1,.The Youngs had tfie.choice of two remedies, tb prosecute error ,by a civil action -for damages, or apply to the Industrial Commission for an award.
2. Notice was given Morton who failed to pay. Sec. 1465-75 GC provides among other things: “In. the event of failure, neglect or refusal of an employer to pay compensation within lO 'dáys, same shall constitute-a liquidated claim for damages against employer in the amount fixed by the board which with an added penalty of 50 per cent, may be recorded in an action in the name of the state for the benefit of person or persons entitled to same. ■ ■
3. Every requirement of the" statute was complied with for bringing the action and the recovery of judgment. Judgment of lower court is affirmed.